DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 18-24, 27-30, 38, 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP2015189829A (JP ‘829A).
With respect to claims 3, 18-23, 27, 28, 38, 40 JP ‘829A describes a polishing composition for polishing a surface including polycrystalline silicon (polysilicon) comprising abrasives such as cerium oxide, liquid medium of water, quaternary phosphonium compounds including tetramethylphosphonium, tetraethylphosphonium, tetrapropylphosphonium and tetrabutylphosphonium wherein the hydrocarbon on the phosphorus atom are alkyl groups, hydroxylalkyl groups, aryl group having no substituent such as phenyl (pages 2, 3, 5, 6, 9).  These quaternary phosphonium salts provide claimed quaternary phosphonium cation that has a hydrocarbon group having two or more carbon atoms which is bonded to a phosphorus atom.
The components of quaternary phosphonium cation and the abrasives including cerium hydroxide and cerium oxide, these components described in the paragraph 30 of the specification and in table 1 and 2 to provide the protective layer on the surface of the stopper layer of polysilicon, therefore they are responsible for the claimed polishing rate ratio.  The composition above would have the claimed property of suppressing a rate of polishing a stopper material of polysilicon or a ratio of polishing rate of silicon oxide with respect to polysilicon is 6.0 or more because it contains the same components of the quaternary phosphonium cation and abrasives of cerium oxide.  The different intended uses for two otherwise same products is not a basis for patentable distinction.  In re Tuominen 213 USPQ 89 (CCPA 1982); In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957). The properties of polishing rates and polishing selectivity for various claimed materials are inherent as JP ‘829A describes the same components.  In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971).  It is applicant’s burden to provide any laboratory results to show that the composition presented by JP ‘829 would not necessarily have the claimed polishing rate ratio.
With respect to claim 24, the content of the quarternary phosphonium compound includes 0.5 wt% (page 6).
With respect to claims 29, 30 the abrasive content includes those under 0.5 wt% (page 11).
Claim(s) 3, 4, 18, 20, 22, 24, 27, 28 is/are rejected under 35 U.S.C. 102a1 as being anticiapted by JP2016215336A (JP ‘336A).
With respect to claim 3, 4, 18, 20, 22, 27, 28 JP ‘336A describes a polishing composition for polishing a surface such as polysilicon surface comprising abrasives such as ceria, liquid medium, quaternary phosphonium salts such as tetramethylphosphonium, tetraethylphosphonium, tetrapropylphosphonium, tetrabutylphosphonium and the like (pages 3, 5, 6).  These quaternary phosphonium salts provide claimed quaternary phosphonium cation that has a hydrocarbon group having two or more carbon atoms which is bonded to a phosphorus atom.
The components of quaternary phosphonium cation and the abrasives including cerium hydroxide and cerium oxide, these components described in the paragraph 30 of the specification and in table 1 and 2 to provide the protective layer on the surface of the stopper layer of polysilicon, therefore they are responsible for the claimed polishing rate ratio.  The composition above would have the claimed property of suppressing a rate of polishing a stopper material of polysilicon or a ratio of polishing rate of silicon oxide with respect to polysilicon is 6.0 or more because it contains the same components of the quaternary phosphonium cation and abrasives of cerium oxide.  The different intended uses for two otherwise same products is not a basis for patentable distinction.  In re Tuominen 213 USPQ 89 (CCPA 1982); In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957). The properties of polishing rates and polishing selectivity for various claimed materials are inherent as JP ‘336A describes the same components.  In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971).  It is applicant’s burden to provide any laboratory results to show that the composition presented by JP ‘829 would not necessarily have the claimed polishing rate ratio.

With respect to claim 24, JP 336A describes the quaternary phosphonium salt content is about 0.001 wt% to 5 wt% (page 6).


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, 13-17, 26, 29-37, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015189829A (JP ‘829A) and WO2012070544 (WO ‘544).
 With respect to claims 1, 2, 4-9, 14, 15, 33-35, 37 JP ‘829A describes a polishing composition for polishing a surface including polycrystalline silicon (polysilicon) comprising abrasives such as cerium oxide, liquid medium of water, quaternary phosphonium compounds including tetramethylphosphonium, tetraethylphosphonium, tetrapropylphosphonium and tetrabutylphosphonium wherein the hydrocarbon on the phosphorus atom are alkyl groups, hydroxyalkyl groups, aryl group having no substituent such as phenyl (pages 2, 3, 5, 6, 9).  These quaternary phosphonium salts provide claimed quaternary phosphonium cation that has a hydrocarbon group having two or more carbon atoms which is bonded to a phosphorus atom.
The components of quaternary phosphonium cation and the abrasives including cerium hydroxide and cerium oxide, these components described in the paragraph 30 of the specification and in table 1 and 2 to provide the protective layer on the surface of the stopper layer of polysilicon, therefore they are responsible for the claimed polishing rate ratio.  The composition above would have the claimed property of suppressing a rate of polishing a stopper material of polysilicon or a ratio of polishing rate of silicon oxide with respect to polysilicon is 6.0 or more because it contains the same components of the quaternary phosphonium cation and abrasives of cerium oxide.  The different intended uses for two otherwise same products is not a basis for patentable distinction.  In re Tuominen 213 USPQ 89 (CCPA 1982); In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957). The properties of polishing rates and polishing selectivity for various claimed materials are inherent as JP ‘829A describes the same components.  In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971).  It is applicant’s burden to provide any laboratory results to show that the composition presented by JP ‘829A would not necessarily have the claimed polishing rate ratio.
  Unlike claimed invention, JP ‘829A doesn’t describe the abrasive grains contains metal hydroxide.  WO ‘544 describes abrasive grains for a polishing composition wherein the abrasives contains metal hydroxide such as cerium hydroxide that provides superior polishing rate and less scratches (paragraphs 18, 111, 112). It would have been obvious for one skill in the art before the effective filing date of the invention to use abrasive containing metal hydroxide in light of WO ‘544 because WO ‘544 teaches that it provides superior polishing rate and less scratches (paragraphs 18, 111, 112).
With respect to claim 10, JP ‘829A describes the content of the quarternary phosphonium compound includes 0.5 wt% (page 6).
With respect to claims 13, 26 WO ‘544, further teaches that the constituent components of the polishing liquid are separately stored as a slurry and an addition solution (paragraph 166).  It would have been obvious for one skill in the art to provide constituent components of the polishing liquid in separate liquid such as a first liquid containing abrasive grains and a second liquid containing the quaternary phosphonium salts because WO ‘544 teaches that separately storing the constituent components of the polishing liquid would provide excellent storage stability (paragraph 166).
With respect to claims 16, 17, the abrasive content includes those under 0.5 wt% (page 11).
With respect to claims 31, 32, 36, 39 the composition pH, WO ‘544 teaches that the pH for a polishing composition is about 2-9 (paragraph 155). It would have been obvious for one skill in the art before the effective filing date of the invention to provide such pH because WO ‘544 shows that such pH would a satisfactory relationship of the surface potential of the abrasive grains with respect to the surface potential of the surface to be polished and superior polishing rate (paragraph 155).
With respect to claim 41, the anion component of the quaternary phosphonium salts that includes the aryl and phenyl groups above are chloride, bromide ion (JP ‘829 pages 2 and 5).  
Claims 1-2, 4, 6-8, 10, 13-17, 26, 29-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016215336A (JP ‘336A) and WO2012070544 (WO ‘544).
 	With respect to claims 1, 2, 4, 6, 8, 14, 15, 33-35, 37, 38, 40 JP ‘336A describes a polishing composition comprising abrasives including ceria (cerium oxide), liquid medium, quaternary phosphonium salts such as tetramethylphosphonium, tetraethylphosphonium, tetrapropylphosphonium, tetrabutylphosphonium and the like (pages 2, 3, 5, 6).  These quaternary phosphonium salts provide claimed quaternary phosphonium cation of general formula (I) that has a hydrocarbon group having two or more carbon atoms which is bonded to a phosphorus atom.  Unlike claimed invention, JP ‘336A doesn’t describe the abrasive grains contains metal hydroxide.  WO ‘544 describes abrasive grains for a polishing composition wherein the abrasives contains metal hydroxide such as cerium hydroxide that provides superior polishing rate (paragraphs 111, 112) and the cerium hydroxide in a composition with a vinyl alcohol polymer would increase polishing selective ratio for inorganic insulating films such as silicon oxide films with respect to a stopper films such as polysilicon film (paragraph 145). It would have been obvious for one skill in the art before the effective filing date of the invention to use abrasive containing metal hydroxide in light of WO ‘544 because both reference describe a polishing composition that polishes materials including insulating layer of silicon dioxide and WO ‘544 especially teaches by providing the cerium hydroxide in a composition with a vinyl alcohol polymer, which is also taught by WO ‘336 (page 5), the composition would increase polishing selective ratio for inorganic insulating films such as silicon oxide films with respect to a stopper films such as polysilicon film (paragraph 145), which would be useful in forming shallow trench isolation where silicon oxide film is selectively polished over a stopper film of polysilicon (paragraphs 1-4).  
 	The components of quaternary phosphonium cation and the abrasives including cerium hydroxide and cerium oxide, these components described in the paragraph 30 of the specification and in table 1 and 2 to provide the protective layer on the surface of the stopper layer of polysilicon, therefore they are responsible for the claimed polishing rate ratio.  The combined composition above would have the claimed property of suppressing a rate of polishing a stopper material of polysilicon or a ratio of polishing rate of silicon oxide with respect to polysilicon is 6.0 or more because it contains the same components of the quaternary phosphonium cation and abrasives of cerium oxide or cerium hydroxide.  Furthermore,  WO ‘544 shows that by providing the cerium hydroxide in a composition with a vinyl alcohol polymer, which is also taught by WO ‘336 (page 5),  the composition would increase polishing selective ratio for inorganic insulating films such as silicon oxide films with respect to a stopper films such as polysilicon film (paragraph 145). The different intended uses for two otherwise same products is not a basis for patentable distinction.  In re Tuominen 213 USPQ 89 (CCPA 1982); In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957). The properties of polishing rates and polishing selectivity for various claimed materials are inherent as combined composition describes the same components.  In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971). 	With respect to claim 7, JP ‘336A describes the phosphonium salts includes OH group, halogen group (page 6).
 	With respect to claim 10, JP 336A describes the quaternary phosphonium salt content is about 0.001 wt% to 5 wt% (page 6).
 	With respect to claims 13, 26 WO ‘544, further teaches that the constituent components of the polishing liquid are separately stored as a slurry and an addition solution (paragraph 166).  It would have been obvious for one skill in the art to provide constituent components of the polishing liquid in separate liquid such as a first liquid containing abrasive grains and a second liquid containing the quaternary phosphonium salts because WO ‘544 teaches that separately storing the constituent components of the polishing liquid would provide excellent storage stability (paragraph 166).
 	With respect to claims 16, 17, 30 WO ’544 teaches that the cerium hydroxide content includes those under 0.5 wt% (paragraph 114). 
With respect to claims 29, 30 JP ‘366A describes that the abrasive grains are from 0.1 wt % to 5 wt% (page 4).
With respect to claims 31, 32, 36, 39 the composition pH, WO ‘544 teaches that the pH for a polishing composition is about 2-9 (paragraph 155). It would have been obvious for one skill in the art before the effective filing date of the invention to provide such pH because WO ‘544 shows that such pH would a satisfactory relationship of the surface potential of the abrasive grains with respect to the surface potential of the surface to be polished and superior polishing rate (paragraph 155).
Claim(s) 5, 9, 19, 21, 23, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016215336A (JP ‘336A) or JP2016215336A (JP ‘336A)/ WO2012070544 (WO ‘544) as applied to claims 1, 3, 6, 20 above, and further in view of JP2015189829A (JP ‘829).
With respect to claims 5, 9, 19, 21, 23, 41 JP ‘336A doesn’t describe that the one of the hydrocarbon group of the phosphonium salts contains a heterocyclic, phenyl or aryl group wherein the phosphonium salts including tetraphenyl phosphonium bromide, tetraphenyl phosphonium chloride.  However, JP ‘829 shows that the quaternary phosphonium salts, taught by JP 336A, of tetramethylphosphonium, tetraethylphosphonium, tetraproprylphosphonium, and tetrabutylphosphonium are equivalent to the quaternary phosphonium compounds where the alkyl group is substituted with aryl group or phenyl group in a polishing composition (page 2 and 5) and the anion component of the salts includes chloride, bromide ion (JP ‘829 pages 2 and 5).  Therefore, in the absent of unexpected results, using other types of the quaternary phosphonium salts including ones that has one of the hydrocarbon containing a phenyl or aryl group would have been obvious to one skill in the art before the effective filing date of the invention because they are equivalently used in a polishing composition and JP ‘366A teaches other types of phosphonium salts can be used to provide a polishing composition with expected results (page 6).

 
Response to Arguments

In response to applicant’s remark that JP ‘336A doesn’t describe cerium oxide.  Please see page 4 where he describes the abrasives includes those of metal oxide of ceria.
With respect to applicant’s remark concerning WO ‘544 description of fine scratches are formed from using the cerium oxide, this has nothing to do with the rejections above where the secondary reference WO ‘544 is used for the teaching of cerium hydroxide.
Applicant’s remark that the combined composition above doesn’t provide claimed polishing rate ratio between silicon oxide and polysilicon because claimed combination of the materials of silicon oxide and polysilicon are not disclosed by the applied prior art is found unpersuasive   The physical property of a composition is inherently present in the composition regardless what materials that the composition will be used on for the reasons below.  
The combined composition above would have the claimed physical property of the polishing rate ratio between the silicon oxide and the polysilicon because the components of quaternary phosphonium cation and the abrasives including cerium hydroxide and cerium oxide, described in the paragraph 30 of the specification and in table 1 and 2 to provide the protective layer on the surface of the stopper layer of polysilicon, therefore they are responsible for the claimed polishing rate ratio.  The combined also contains the same components of the quaternary phosphonium cation and abrasives of cerium oxide or cerium hydroxide.  Furthermore,  WO ‘544 shows that by providing the cerium hydroxide in a composition with a vinyl alcohol polymer, which is also taught by WO ‘336 (page 5),  the composition would increase polishing selective ratio for inorganic insulating films such as silicon oxide films with respect to a stopper films such as polysilicon film (paragraph 145). The different intended uses for two otherwise same products is not a basis for patentable distinction.  In re Tuominen 213 USPQ 89 (CCPA 1982); In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957). The properties of polishing rates and polishing selectivity for various claimed materials are inherent as the combined composition describes the same components.  In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971).  It is applicant’s burden to provide any facts such as polishing rate ratio from the combined composition to show that it would not necessarily having the claimed polishing rate ratio between silicon oxide and polysilicon.
In response to applicant's argument that tables 1-3 shows the results of claimed quaternary phosphonium compounds, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Tables 1-3 appears to show the results that would flow naturally from following the suggestion composition of the prior art of having the same quaternary phosphonium compounds including those with the butyl, aryl and phenyl group.
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claim doesn’t require vinyl alcohol polymer as described by WO ‘544) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to claim(s) 5, 9, 19, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



7/29/2022